DETAILED ACTION
Claims 1-20 are presented.
Drawings as originally filed are accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. Specifically:
Love et al (US 9,740,368) - Provided is a process, including: obtaining a graph to be visually represented in a graphical user interface of a client computing device; obtaining a set of text labels each corresponding to a respective collection of the nodes; determining a two dimensional or higher layout of the icons in the visual representation; segmenting the field of view into a plurality of segments; determining which icons are disposed within each of the segments of the field of view; determining positions of the text labels in the visual representation relative to one or more icons representing nodes in the respective collection of nodes based on the segment of the field of view in which the one or more icons representing nodes in the respective collection are disposed; and causing the visual representation to be displayed..
Wang et al. (US 2019/174423) - Disclosed in the present invention are an entity sentiment analysis method and a related apparatus, the entity sentiment analysis method comprising: performing word segmentation processing on a text to be predicted to obtain a part of speech sequence of the text to be predicted and to obtain the vector of each participle in the part of speech sequence of the text to be predicted and the vector of a target entity; and carrying out prediction for the vector of the each participle in the part of speech sequence of the text to be predicted and for the vector of the target entity by means of an entity sentiment analysis model so as to be able to obtain a prediction result about the sentiment tendency of the target entity in the text to be predicted. In the described process, the text to be predicted is subject to word segmentation processing to obtain a the part of speech sequence thereof and to obtain the vector of each participle in the part of speech sequence and the vector of the target entity, instead of manual word selection and extraction of word features, which solves the problem of the accuracy of a sentiment tendency result being affected by manual word selection and provision of word features.
Aguilar Alas et al. (US 2021/0104245) - Described herein is a system for sentiment detection in audio data. The system is trained using acoustic information and lexical information to determine a sentiment corresponding to an utterance. In some cases when lexical information is not available, the system (trained on acoustic and lexical information) is configured to determine a sentiment using only acoustic information.
Sollami (US 2021/0118024) - Described herein is a system for sentiment detection in audio data. The system is trained using acoustic information and lexical information to determine a sentiment corresponding to an utterance. In some cases when lexical information is not available, the system (trained on acoustic and lexical information) is configured to determine a sentiment using only acoustic information.

The references discloses subject matters relevant to the topics of label/categorization determination by means of image/document analysis. Nevertheless, they do not disclose:  

receiving a catalog entry and a list of categories, wherein the catalog entry is associated with an item; 
generating a textual description by comparing words in the catalog entry to one or more existing vocabularies of words and applying part-of-speech tagging to the catalog entry; 
generating a feature vector from the textual description by applying one or more of token frequency feature creation, term frequency-inverse document frequency feature creation, and pre-trained word embeddings to the textual description; and determining a set of probabilities by inputting the feature vector into a machine learning model, wherein the set of probabilities comprises a probability for each category in the list of categories.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645